Peb Curiam.
The original action was to foreclose tax liens. This appeal is from an order vacating the judgment in the original-action. Service of summons was had by publication, which directed the defendants to appear within sixty days after the date) of the first publication, to wit, within sixty days afier the 15th day of September, 1900; the date of the last publication was October- 27, 1900. Judgment of default was entered November 15, 1900. There were in all nineteen days between the date of the last publication and the day of judgment. This case falls squarely within the rule announced by this court in Woodham v. Anderson, 32 Wash. 500, 73 Pac. 536. There is no question as to laches, for it is a direct attack on a void judgment.
The judgment of the lower court is affirmed.